Citation Nr: 0017012	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  93-18 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression, with a 
throat disorder resulting from conversion reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from December 1976 to March 
1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes that the veteran's appeal was 
first before the Board in August 1997.  At that time, it was 
remanded for further development, pursuant to due process 
requirements.  Specifically, the RO was directed to obtain 
any additional treatment records identified by the veteran 
and to attempt to obtain additional service medical records 
and VA treatment records, if available.  The RO was also to 
afford the veteran a VA psychiatric examination.  Review of 
the record indicates that the RO complied with the Board's 
directives, to the extent possible, as required by law.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO 
requested from the veteran information as to any additional 
treatment records available.  To date, no response has been 
received from the veteran.  The RO also attempted to obtain 
additional service medical records but was informed by the 
National Personnel Records Center that no other records were 
found.  The RO also obtained additional VA treatment records.  
The veteran was afforded a VA psychiatric examination in 
April 1999 and again in December 1999.

The Board also notes that review of the veteran's contentions 
in this matter suggests that the veteran believes that his 
heavy drinking (alcohol abuse) should be service-connected.  
To date, the RO has not addressed this issue and the 
statutory and regulatory prohibitions as to entitlement to 
direct service connection.  As such, this matter is referred 
to the RO for further action, as warranted.



FINDING OF FACT

Competent medical evidence showing a nexus, or link, between 
the veteran's depression, with a throat disorder resulting 
from a conversion reaction, and his service has not been 
presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
depression, with a throat disorder resulting from a 
conversion reaction is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Additionally, service connection may be presumed for certain 
chronic diseases, including psychoses, that manifest 
themselves to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1999).

II.  Factual Background

The veteran's service medical records indicate that the 
veteran was temporarily decertified from the Personnel 
Reliability Program in July 1978, due to mental depression.  
The following month, in August 1978, the veteran was seen at 
the mental health clinic.  No psychiatric diagnosis was 
given, nor was any cognitive behavioral disorder noted.  In 
September 1978, it was noted that the veteran was seen in an 
ETOH rehabilitation program.  At that time, the veteran was 
identified as a problem drinker.  Upon separation examination 
(conducted in February 1979), it was again noted that the 
veteran had been identified as a problem drinker.  The 
veteran himself denied any family history of psychosis, and 
no reference was made either anecdotally or clinically as to 
the in-service episode of mental depression or any current 
mental disorder.

The veteran's VA treatment records (dated from August 1991 to 
October 1992) reflect repeated admissions and treatment for 
major depression and alcohol abuse.  A psychogenic speech 
problem was also diagnosed.  Historically, the veteran's 
service was neither referenced nor discussed in relationship 
to either the veteran's major depression or his psychogenic 
speech problem, although it was noted that the veteran began 
drinking at age 17.  These records contain no opinion 
relating the veteran's major depression or psychogenic speech 
problem to his service and events therein.

Pursuant to the Board's August 1997 remand, in April 1999, 
the veteran was referred by the VA for a psychiatric 
examination.  Subsequent to eliciting a present clinical 
history, background information, and a past medical and 
psychosocial history, along with conducting a mental status 
examination, the examiner diagnosed, in pertinent part, 
recurrent episodes of major depressive disorder and alcohol 
abuse, as well as possible spastic dysphonia.  The examiner 
did not comment as to the etiology or onset of the veteran's 
major depressive disorder, nor did he offer an opinion 
relating the veteran's depression to his service and 
documented in-service episodes.  The examiner also did not 
discuss further the veteran's possible spastic dysphonia.

This same examiner met with the veteran again in December 
1999.  At that time, he once again elicited another present 
clinical history and background information, as well as a 
past medical history and psychosocial history.  Another 
mental status examination was also conducted.  The examiner 
then diagnosed, in pertinent part, alcohol dependency for 
multiple years; dysthymic disorder, late onset; past history 
of major depressive disorder; ataxia, likely related to 
cerebellar disorder that was secondary to chronic alcohol 
dependency or repeated closed head injury; and history of 
spastic dysphonia for several years, untreated.  The examiner 
again did not comment as to the etiology or onset of any of 
the veteran's disorders or offer an opinion as to the 
relationship, if any, between these disorders and the 
veteran's service.

In February 2000, the RO solicited a VA medical opinion as to 
the veteran's depression and its relationship to his service.  
Subsequent to review of the veteran's claims file, including 
service medical records and the April and December 1999 
psychiatric examinations, the examiner stated that it was his 
opinion that the veteran's depression as seen in 1991 could 
not have had its onset as early as 1978.  Apparently, 
whatever depressive symptoms the veteran had in service that 
were not specifically enumerated must have cleared up.  
Further, whatever psychiatric symptoms the veteran had in 
1978 were part of his alcohol abuse, which predated the 
veteran's entry into the military.  The examiner noted that 
the veteran had persistently been abusing alcohol from the 
age of 17, and this abuse appeared to be the proximal cause 
for any psychiatric disability that the veteran might have.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for his depression, with a 
throat disorder resulting from a conversion reaction.  
Specifically, the Board acknowledges the veteran's statements 
that he did not begin heavy drinking until he entered the Air 
Force and that he began drinking heavily to get rid of the 
depression.  However, the Board must adhere to established 
laws and regulations in its determinations.  Accordingly, the 
veteran's claim must be denied, as it is not well grounded.

As discussed above, a well grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, supra.  In this instance, 
while the Board finds competent medical evidence of a current 
disability (depression and spastic dysphonia) and evidence of 
in-service incurrence (the veteran's assertions), the Board 
finds no competent medical evidence of record relating these 
disorders to the veteran's service and events therein, 
including the one episode of mental depression.  Such 
evidence is necessary for a well grounded claim of 
entitlement to service connection.  Id.

Specifically, the Board notes that no mental disorders were 
either referenced or clinically noted upon the veteran's 
separation examination.  The veteran's voluminous VA 
treatment records offer no discussion as to the onset and 
etiology of the veteran's depression or even mention the 
veteran's service historically.  The two VA psychiatric 
examinations conducted in April and December 1999 are also 
silent as to the onset and etiology of the veteran's 
depression and other disorders and offer no opinion as to the 
relationship, if any, between any of these disorders and the 
veteran's service and events therein.  Further, the VA 
examiner specifically opined in February 2000 that the 
veteran's depression as seen in 1991 could not have had its 
onset as early as 1978.  Rather, the veteran's persistent 
abuse of alcohol appeared to be the proximal cause for any 
psychiatric disability that he might have.  In effect, the VA 
examiner expressly rejected a causal relationship between the 
veteran's current depression and his service, including any 
psychiatric symptoms exhibited in 1978.

As for presumptive service connection, the Board notes that 
the record does not reflect a diagnosis of depression (or 
other mental disorder) at the time of the veteran's 
separation from service and that the first post-service 
clinical diagnosis of depression is not until August 1991, 
approximately 12 years after the veteran's separation from 
service.  As such, there is nothing in the record 
demonstrating that depression was present and manifested to a 
compensable degree within one year after the veteran's 
separation from service in March 1979.  See 38 C.F.R. 
§§ 3.307, 3.309.

In effect, the veteran has proffered only his assertions that 
his depression, with a throat disorder resulting from a 
conversion reaction, is related to events in service, 
including mental depression noted in 1978.  Nothing in the 
record indicates that the veteran possesses the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current depression, with a throat 
disorder resulting from a conversion reaction, and events in 
service, the veteran has not submitted a well-grounded claim 
of entitlement to service connection.  See Caluza v. Brown, 
supra.

The Board has disposed of this claim on the basis of whether 
the veteran submitted a well grounded claim of entitlement to 
service connection.  As such, the Board has considered 
whether the veteran was given adequate notice of the need to 
submit evidence or argument on the question presented for 
review, along with an opportunity to respond.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In view of the June 1992 
statement of the case, the Board finds that the veteran has 
been adequately informed of the evidence required in this 
case and afforded an opportunity to respond.  Specifically, 
the veteran was informed that evidence of a nexus between the 
veteran's service and his current disorder was necessary.  
Further, the RO's decision on the merits provided the veteran 
with greater consideration than warranted in this instance.  
As such, the veteran is not prejudiced by the Board's more 
limited consideration.  

Moreover, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
regard, the Board notes that the veteran failed to respond to 
the RO's request for information as to any additional 
treatment records available.  The duty to assist is not 
always a one-way street.  If the veteran wishes help in the 
development of acts pertinent to his claim, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

ORDER

Entitlement to service connection for depression, with a 
throat disorder resulting from conversion reaction, is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

